“ae

 

“ujeBe - aj2A201 OSe9/q "8}SEM JOWINSUOD-jsod WoW apew s| edojaAua sIyy é53

 

re

pp UNITED STATES"
POSTAL SERVICE.
PRIORITY’
MAIL
|
EXPRESS PRIORITY
I6 UNITED STATES Ane
SY 20 ef
gag? Se
) oes mare E- Casta
ee west Wills: ed.
yer ne H(A

To schedule free
Package Pickup,
scan the QR code.

 

USPS.COM/PICKUP

IMI

P$10001000006

 

 

 

 

 

 

 

 

 

 

 

el ee ae

 

Wy

We \ville,

DELIVERY OPTIONS (Customer Use era d)

; OR 2) Purchases additional insurance; OR 3)

 

wy. 747

  

 

me In

NNN

AMUU

NT

$26.35

R2305M 1 49208-09

 

 

che eee srl
USPS* Corporate Acct. No. Federal Agency Acct, No. or Postal Service™ Acct. No.
5
1-Day 2-day CO mitary Oloro
PO ZIP Coda ‘Scheduled Dalivery Date
(MDOT AN

(747:

GUk

“2638

 

COD Fea

 

 

 

 

 

 

   

 

  

 

PEEL FROM THIS CORNER

* Money Back Guarantee to U.S., nab OCFbHa aE Gate aes eT

+ Money Back Guarantee for U.S. destinations only.

 

 

 

Trae terion onc atcttscaesnrtipammaney | Cc] mr sTantics eel | a
Delivery Options DI Noon
Espn Cony arr aa “) Time Acrapjed ae ah am Deivery Feo Return Receipt Fee ar ms
additional fee, where available’
C1030 AM Onto oat Pom Ofca™ be ip 0 fam $ $ $
TO: pruzase Pru PHONE ( ) Saal Candayiokday Promum Feo | Total Postage & Fees
us.discien cou Cb) 99 3¢-
western Distec icTo nee —— oe
Nocth Cadbina i. i
mY”? Dolvary Atampt (MIADDYYY) Employee Signature
EP13F Oct2018 |" """S Aneel he pelea
0p: 121/2x91/2 | 2B Ze Be = eo Exporne Sepae
@ For pickup or USPS Tracking™, visit USPS.com or call 600-222-1811. Om
® $100.00 insurance Included. Oru
PSN 7090-02-000-0998

 
 

 

LABEL 11-B, MARCH 2010

 

 

pda eM OLdheOQe cage 1 of 1

* For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight is 4 Ibs.

 

»” and is provided solely for use In sending Priority Mall Express™ shipments. Misuse
; not for resale. EPISF © U.S. Postal Service; October 2018; All rights reserved.

This packaging is the property of

 
